Citation Nr: 0214224	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  93-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
scar currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic right 
knee disorder other than the scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1973.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a February 1992 decision by the Boston, 
Massachusetts, Regional Office (RO) that denied an increased 
evaluation for a scar, the residual of a right knee 
laceration in service.  In December 1993, November 1997, and 
April 1999, the Board remanded the case for further 
development of the evidence.

An April 1988 Board decision denied service connection for a 
chronic right knee disorder other than the scar.  In several 
subsequent decisions, the last of which was dated in August 
1999 and from which this case also comes to the Board, the RO 
found no new and material evidence to reopen a claim for 
service connection for a chronic right knee disorder other 
than the scar.


REMAND

In his March 2000 Substantive Appeal, VA Form 9, the veteran 
requested hearing at the VA central office in Washington, DC, 
and one was scheduled for July 23, 2002.  However, on July 
15, the Board received a letter from the veteran indicating 
that he had transportation problems and would not be able to 
attend the central office hearing.  He asked, instead, that a 
Board hearing be convened in Boston.


Accordingly, the case is REMANDED to the RO for the 
following:

The RO should place the case on the 
Travel Board hearing docket and, when 
appropriate, notify the appellant of the 
date, time, and place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


